Citation Nr: 1645707	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  12-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the July 2012 rating decision assigning an effective date of June 15, 2010, rather than June 6, 2012, for the award of a 70 percent evaluation for posttraumatic stress disorder (PTSD) was based on clear and unmistakable error (CUE).  

2.  Entitlement to an initial evaluation in excess of 50 percent for service-connected PTSD prior to June 6, 2012.  

3.  Entitlement to an initial evaluation in excess of 70 percent for service-connected PTSD on and after June 6, 2012.  

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Unites States Army from August 1966 to July 1968, including service in Vietnam from August 1967 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, July 2012, and December 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The December 2009 rating decision awarded service connection for PTSD, and assigned a 50 percent initial evaluation.  The July 2012 rating decision denied a TDIU, and increased the initial evaluation for PTSD from 50 percent to 70 percent.  The December 2012 rating decision found CUE in the July 2012 rating decision's assignment of a June 15, 2010, effective date rather than a June 6, 2012 effective date for the increase from 50 percent to 70 percent in the initial evaluation for PTSD.  

As referenced above, the RO issued a July 2012 rating decision increasing the initial evaluation for PTSD from 50 percent to 70 percent, and the December 2012 rating decision changed the effective date of that increase from June 15, 2010 to June 6, 2012 based on CUE.  As such, the Veteran's PTSD is currently assigned a 50 percent evaluation as of June 6, 2012, and a 70 percent evaluation thereafter.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to higher initial evaluations remain on appeal and have been recharacterized as reflected on the title page.  
The Board notes that although the RO issued April 2016 and July 2016 Supplemental Statements of the Case (SSOCs) addressing the issues of increased evaluations for service-connected chloracne and tinnitus, the Veteran had not filed a Notice of Disagreement with respect to those issues following the RO's July 2012 rating decision.  The Court of Appeals for Veterans Claims has held that a Notice of Disagreement is jurisdictional.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the Notice of Disagreement is a jurisdictional document for the Board, while the substantive appeal is not).  Thus, the Board does not have jurisdiction over those issues.  

In September 2016, subsequent to the RO's December 2012 rating decision, SOC, and SSOC, the Veteran submitted tax records in support of his claims.  Later in September 2016, the Veteran also submitted a waiver allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into account the existence of this electronic record.  The Veteran's Virtual VA claims file includes additional VA treatment records, and the RO reviewed them for the purposes of readjudicating entitlement to an increased initial evaluation for PTSD and TDIU in the April 2012 statement of the case (SOC), December 2012 SOC, and December 2012 SSOC.  To the extent that these treatment records are relevant to the issue of CUE, the Agency of Original Jurisdiction (AOJ) will have the opportunity on remand to review them.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, it is unclear whether there are outstanding VA or private treatment records.  At the June 2012 VA examination for PTSD, the Veteran reported that he had seen a psychiatrist privately for a couple of years.  The electronic claims file also includes a September 2010 private nurse's statement.  However, it is unclear if the private nurse's September 2010 statement represents ongoing private treatment for PTSD, or if the private psychiatry treatment referenced at the June 2012 VA examination occurred during the appellate period.  Further, at the June 2012 VA examination, the examiner instructed the Veteran to seek follow up treatment at the VA's Lufkin Outpatient Clinic (OPC).  It is unclear if the Veteran followed this instruction as the most recent VA mental health treatment records in the electronic claims file stem from April 2012.  Therefore, remand is required to obtain any outstanding VA or private treatment records.  

While on remand, the AOJ should also afford the Veteran a more recent VA examination for increased evaluation of his service-connected PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).

Finally, the Board finds that the issues of CUE and TDIU are inextricably intertwined with the increased rating claim on appeal.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As such, the Board will also remand those matters to the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding private psychiatry records or mental health treatment records from Nurse A.C. (see September 2010 statement). 

The AOJ should also obtain any outstanding VA medical records, including from the Houston VAMC and Lufkin OPC for treatment since April 2012. 

2.  After the completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.

It should be noted that the Veteran is competent to attest to his observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

 The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  In that regard, the examiner should identify the nature, frequency, severity, and duration of the symptoms associated with the Veteran's service-connected PTSD.  Additionally, the findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

4.  After the above development has been completed, the AOJ should review the claims file to ensure that there has been compliance with the directives. 

5.  When the requested development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

